Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a ring filter element having: a connecting region; an axially projecting pin including an arm via which the pin is connected to the connecting region; wherein the arm includes a predetermined breaking point disposed spaced apart from the connecting region; wherein the predetermined breaking point is structured as a cross-sectional tapering; wherein a free end of the pin includes a closure element; and wherein an outer diameter of the closure element is larger than an outer diameter of the arm, in combination with any remaining limitations in the claim.  Braunheim (US 2013/0062270) teaches a filter having a pin; however, lacks the pin having a closure element and wherein an outer diameter of the closure element is larger than an outer diameter of the arm, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 2-3, 5-7, 11-14, 16, 22 and 24-27 are allowed due to their dependency on claim 1.
Claim 8 is allowed because the prior art of record does not show or suggest a filter device having: a filter housing and a ring filter element arranged in the filter housing, the ring filter element including: a connecting region; an axially projecting pin including an arm, the arm connecting the pin to the connecting region and including a predetermined breaking point disposed spaced apart from the connecting region; wherein a free end of the pin includes a closure element having a tapered end portion; wherein an outer diameter of the closure element is larger than an outer diameter of the arm, wherein the filter housing includes a passage structured complementarily to the pin; and wherein operation of the filter device is exclusively possible when the pin engages in and closes the passage, in combination with any remaining limitations in the claim.  Braunheim (US 2013/0062270) teaches a filter having a pin; however, lacks the pin having a closure element and wherein an outer diameter of the closure element is larger than an outer diameter of the arm, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 9-10 are allowed due to their dependency on claim 8. 
Claim 18 is allowed because the prior art of record does not show or suggest a ring filter element having: a connecting region; an axially projecting pin including an arm, the arm connecting the pin to the connecting region; the arm including a predetermined breaking point disposed spaced apart from the connecting region; wherein at least a portion of the arm is defined by a plurality of webs structured and arranged to provide the arm with a cruciform cross section; wherein the plurality of webs each have a width extending in a circumferential direction; and wherein at least one web of the plurality of webs includes a portion in which the width decreases in a direction extending away from the connecting region, in combination with the remaining limitations in the claim.  Braunheim (US 2013/0062270) teaches a filter having a pin and webs having a width that decreases in the radial direction, not in the circumferential direction, as required by the claim, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778